Exhibit NOTE PURCHASE AGREEMENT dated as of July 21, 2006 by and between EMAGIN CORPORATION and [NAME OF INVESTOR] 6% SENIOR SECURED CONVERTIBLE NOTES DUE 2007-2008 AND COMMON STOCK PURCHASE WARRANTS EMAGIN CORPORATION NOTE PURCHASE AGREEMENT 6% SENIOR SECURED CONVERTIBLE NOTES DUE 2007-2008 AND COMMON STOCK PURCHASE WARRANTS TABLE OF CONTENTS Page 1.DEFINITIONS 1 2.PURCHASE AND SALE; PURCHASE PRICE. 10 (a) Purchase. 10 (b) Form of Payment. 10 (c) Closing. 10 3.REPRESENTATIONS, WARRANTIES, COVENANTS, ETC. OF THE BUYER. 11 (a) Circumstances of Purchase. 11 (b) Accredited Investor; Residence. 11 (c) Reoffers and Resales. 11 (d) Company Reliance. 11 (e) Information Provided. 12 (f) Absence of Approvals. 12 (g) Note Purchase Agreement. 12 (h) Buyer Status. 13 (i) Experience of the Buyer. 13 (j)) General Solicitation. 13 (k) Short Sales and Confidentiality Prior To The Date Hereof. 13 4.REPRESENTATIONS, WARRANTIES, COVENANTS, ETC. OF THE COMPANY. 13 (a) Organization and Authority. 13 (b) Qualifications. 14 (c) Concerning the Shares and the Common Stock. 14 (d) Corporate Authorization. 14 (e) Non-contravention. 15 (f) Approvals, Filings, Etc. 15 (g) Information Provided. 15 (h) Investment Company. 16 i (i) Absence of Brokers, Finders, Etc. 16 (j) No Solicitation. 16 (k) No Integrated Offering. 16 (l) Dilutive Effect. 17 (m) Absence of Certain Changes. 17 (n) No Undisclosed Events, Liabilities, Developments or Circumstances. 17 (o) Conduct of Business; Regulatory Permits. 17 (p) Indebtedness and Other Contracts. 18 (q) Absence of Litigation. 18 (r) Insurance. 18 (s) Employee Relations . 18 (t) Title. 19 (u) Intellectual Property. 19 (v) Environmental Laws. 20 (w) Subsidiary Rights. 20 (x) Tax Status. 20 (y) Internal Accounting Controls; Financial Statements. 20 (z) Sarbanes-Oxley Act. 21 (aa) S-3 Eligibility. 21 (bb) Concerning the Collateral. 21 (cc) Disclosures. 21 (dd) Absence of Rights Agreement. 21 5.CERTAIN COVENANTS. 21 (a) Transfer Restrictions. 21 (b) Restrictive Legends. 22 (c) Reporting Status. 24 (d) Form D. 24 (e) State Securities Laws. 24 (f) Limitation on Certain Actions. 25 (g) Use of Proceeds. 25 (h) Best Efforts. 25 (i) Debt Obligation. 25 (j) Right of the Buyer to Participate in Future Transactions . 25 (k) Press Releases. 27 (l) Form 8-K; Limitation on Information and Buyer Obligations. 28 (m) Limitation on Certain Transactions. 28 (n) Debt Obligation. 29 (o) Security Agreement; Financing Statements, Etc. 29 (p) Stockholder Approval; Reverse Stock Split. 29 (q) Short Sales and Confidentiality After The Date Hereof. 30 6.CONDITIONS TO THE COMPANYS OBLIGATION TO SELL. 31 7.CONDITIONS TO THE BUYERS OBLIGATION TO PURCHASE. 31 8.REGISTRATION RIGHTS. 33 (a) Mandatory Registration. 33 (b) Obligations of the Company. 34 ii (c) Obligations of the Buyer and other Investors. 38 (d) Rule 144. 39 9.INDEMNIFICATION AND CONTRIBUTION. 39 (a) Indemnification. 39 (b) Contribution. 41 (c) Other Rights. 41 10.MISCELLANEOUS. 42 (a) Governing Law. 42 (b) Headings. 42 (c) Severability. 42 (d) Notices. 42 (e) Counterparts. 42 (f) Entire Agreement; Benefit. 42 (g) Waiver. 43 (h) Amendment. 43 (i) Further Assurances. 43 (j) Assignment of Certain Rights and Obligations . 43 (k) Expenses. 44 (l) Termination. 44 (m) Survival. 45 (n) Construction; Buyer Status. 45 ANNEXES Annex I Form of 6% Senior Secured Convertible Note due 2007-2008 Annex II Form of Common Stock Purchase Warrant Annex III Form of Patent and Trademark Security Agreement Annex IV Form of Pledge and Security Agreement Annex V Form of Lockbox Agreement Annex VI Form of Press Release Annex VII Form of Legal Opinion of Company Counsel Annex VIII Form of Legal Opinion of Intellectual Property Counsel Annex IX Form of Lockup Agreement iii NOTE PURCHASE AGREEMENT THIS NOTE PURCHASE AGREEMENT, dated as of July 21, 2006 (this Agreement), by and between eMagin Corporation, a Delaware corporation (the Company), with headquarters located at 10500 N.E. 8th Street, Suite 1400,Bellevue, Washington 98004, and [NAME OF BUYER] (the Buyer). WITNESSETH: WHEREAS, upon the terms and subject to the conditions of this Agreement, the Buyer wishes to purchase from the Company and the Company wishes to sell to the Buyer, the Note (such capitalized term and all other capitalized terms used in this Agreement having the meanings provided in Section 1) of the Company to be issued by the Company in the principal amount set forth on the signature page of this Agreement, which Note will be convertible into shares of Common Stock, and in connection with the sale and issuance of the Note the Company shall issue to the Buyer a warrant to purchase shares of Common Stock; NOW THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.DEFINITIONS (a)As used in this Agreement, the terms Agreement, Buyer and Company shall have the respective meanings assigned to such terms in the introductory paragraph of this Agreement. (b)All the agreements or instruments herein defined shall mean such agreements or instruments as the same may from time to time be supplemented or amended or the terms thereof waived or modified to the extent permitted by, and in accordance with, the terms thereof and of this Agreement. (c)The following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): Affiliate means, with respect to any Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with the subject Person. For purposes of this definition, control (including, with correlative meaning, the terms controlled by and under common control with), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or by contract or otherwise. AMEX means the American Stock Exchange, Inc. Blackout Period means the period of up to twenty Trading Days (whether or not consecutive) during any period of 365 consecutive days after the date the Company notifies the Investors that they are required, pursuant to Section 8(c)(4), to suspend offers and sales of Registrable Securities as a result of an event or circumstance described in Section 8(b)(5)(A), during which period, by reason of Section 8(b)(5)(B), the Company is not required to amend a particular Registration Statement or supplement the related Prospectus. Business Day means any day other than a Saturday, Sunday or a day on which commercial banks in The City of New York are authorized or required by law or executive order to remain closed. Claims means any losses, claims, damages, liabilities or expenses, including, without limitation, reasonable fees and expenses of legal counsel (joint or several), incurred by a Person. Closing Date means 10:00 a.m., New York City time, on July 21, 2006, or such other mutually agreed to time. Collateral shall have the meaning to be provided or provided in each Security Agreement. Collateral Agent shall have the meaning to be provided or provided in each Security Agreement. Common Stock means the Common Stock, par value $.001 per share, of the Company. Common Stock Equivalent means any warrant, option, subscription or purchase right with respect to shares of Common Stock, any security convertible into, exchangeable for, or otherwise entitling the holder thereof to acquire, shares of Common Stock or any warrant, option, subscription or purchase right with respect to any such convertible, exchangeable or other security. Conversion Price shall have the meaning to be provided or provided in the Note. Conversion Shares means the shares of Common Stock or other securities issuable upon conversion of the Note. Encumbrance means any mortgage, deed of trust, claim, security interest, lien, pledge, lease, sublease, charge, escrow, option, proxy, right of occupancy, right of first refusal, preemptive right, covenant, conditional limitation, hypothecation, prior assignment, easement, title retention agreement, indenture, security agreement or any other encumbrance of any kind. Environmental Law means any federal, state, local or foreign law relating to pollution or protection of human health or the environment (including, without limitation, ambient air, surface water, groundwater, land surface or subsurface strata), including, without limitation, laws relating to emissions, discharges, releases or threatened releases of Hazardous Materials into the environment, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of Hazardous Materials, as well as all authorizations, codes, decrees, demands or demand letters, injunctions, judgments, licenses, notices or notice letters, orders, permits, plans or regulations issued, entered, promulgated or approved thereunder. 2 ERISA means the Employee Retirement Income Security Act of 1974, as amended, and the regulations thereunder and published interpretations thereof. Exempt Issuance shall have the meaning set forth in Section 5(m) of this Agreement. Event of Default shall have the meaning to be provided or provided in the Note. Generally Accepted Accounting Principles means, for any Person, the United States generally accepted accounting principles and practices applied by such Person from time to time in the preparation of its audited financial statements. Hazardous Material means any chemical, pollutant, contaminant, or toxic or hazardous substance or waste. Indebtedness shall have the meaning to be provided or provided in the Note. Indemnified Party means the Company, each of its directors, each of its officers who signs the Registration Statement, each Person, if any, who controls the Company within the meaning of the 1933 Act or the 1934 Act, any underwriter and any other stockholder selling securities pursuant to the Registration Statement or any of its directors or officers or any Person who controls such stockholder or underwriter within the meaning of the 1933 Act or the 1934 Act. Indemnified Person means the Buyer and any Investor and their respective investment advisers and investment managers, the directors, officers, employees and agents of the Buyer, any such Investor and any such investment adviser or investment manager, each Person, if any, who controls the Buyer, any such Investor or any such investment adviser or investment manager within the meaning of the 1933 Act or the 1934 Act, any underwriter (as defined in the 1933 Act) acting on behalf of an Investor who participates in the offering of Registrable Securities of such Investor in accordance with the plan of distribution contained in the Prospectus, the directors, if any, of such underwriter and the officers, if any, of such underwriter, and each Person, if any, who controls any such underwriter within the meaning of the 1933 Act or the 1934 Act. Inspector means any attorney, accountant or other agent retained by an Investor for the purposes provided in Section 8(b)(9). 3 Insolvent means (i) the present fair saleable value of the Company's assets is less than the amount required to pay the Company's total indebtedness, contingent or otherwise, (ii) the Company is unable to pay its debts and liabilities, subordinated, contingent or otherwise, as such debts and liabilities become absolute and matured, (iii) the Company intends to incur debts beyond its ability to pay as such debts as they mature (taking into account the timing and amounts of cash to be payable on or in respect of its debt) or (iv) the Company has unreasonably small capital with which to conduct the business in which it is engaged for the current fiscal year as such business is now conducted and is proposed to be conducted. Intellectual Property means all franchises, patents, trademarks, service marks, trade names (whether registered or unregistered), copyrights, corporate names, licenses, trade secrets, proprietary software or hardware, proprietary technology, technical information, discoveries, designs and other proprietary rights, whether or not patentable, and confidential information (including, without limitation, know-how, processes and technology) used in the conduct of the business of the Company or any Subsidiary. Investor means the Buyer and any transferee or assignee who agrees to become bound by the provisions of Sections 5(a), 5(b), 8, 9, and 10 of this Agreement. Lockbox Agent means the Person from time to time serving as Lockbox Agent under the Lockbox Agreement. Lockbox Agreement means the Lockbox Agreement by and between the Company and the Lockbox Agent in the form attached as Annex V. Liens shall have the meaning to be provided or provided in the Note. Margin Stock shall have the meaning provided in Regulation U of the Board of Governors of the Federal Reserve System (12 C.F.R. Part 221). Material Adverse Effect means (i) a material adverse effect on (A) the business, properties, operations, condition (financial or other), results of operations or prospects of the Company and the Subsidiaries, taken as a whole; (B) the validity or enforceability of, or the ability of the Company to perform its obligations under, the Transaction Documents; (C) the existence, validity or priority of the Lien on and Security Interest in the Collateral granted pursuant to any Security Agreement; or (D) the rights and remedies of the Buyer under or in connection with the Transaction Documents or (ii) any event or circumstance that would cause any Registration Statement or Prospectus to contain any untrue statement of a material fact or omit to state any material fact necessary to make the statements made not misleading except if such untrue statement of a material fact in such Registration Statement or Prospectus or omission to state a material fact required to be stated in such Registration Statement or Prospectus in order to make the statements therein not misleading, results from a misstatement or omission made by the Buyer in written information it furnished to the Company specifically for inclusion in such Registration Statement or such Prospectus or in any amendment or supplement thereto, unless the Company shall have failed timely to amend or supplement such Registration Statement or Prospectus after the Buyer shall have corrected such misstatement or omission. 4 Nasdaq means the Nasdaq Global Market. Nasdaq Capital Market means the Nasdaq Capital Market. 1934 Act means the Securities Exchange Act of 1934, as amended. 1933 Act means the Securities Act of 1933, as amended. Note means the 6% Senior Secured Convertible Note due 2007-2008 of the Company in the form attached as AnnexI. Other Note Purchase Agreements means the several Note Purchase Agreements, dated of even date herewith, by and between the Company and the buyers of the Other Notes. Other Notes shall have the meaning to be provided or provided in the Note. Other Warrants means the Common Stock Purchase Warrants issuable or issued pursuant to the Other Note Purchase Agreements. Patent and Trademark Security Agreement means the Patent and Trademark Security Agreement from the Company to the Collateral Agent in the form attached as Annex III. Payment Event means any of the following events: (i)the Company fails to file with the SEC any Registration Statement meeting the requirements of this Agreement on or before the date by which the Company is required to file such Registration Statement pursuant to Section 8(a), (ii)the SEC Effective Date of the Registration Statement required by Section 8(a)(1) covering Registrable Securities does not occur within 90 days following the Closing Date or the SEC Effective Date of any Registration Statement required by Section 8(a)(3) covering Registrable Securities does not occur within 90 days following the date the Company shall become obligated to commence preparation of such Registration Statement: provided, however, that if any such Registration Statement shall be reviewed by the SEC staff a Payment Event shall not occur until 120 days following (x) the Closing Date, in the case of the Registration Statement required by Section 8(a)(1), or (y) such date as the Company becomes obligated to commence preparation of such Registration Statement, in the case of any Registration Statement required by Section 8(a)(3), (iii)The Company fails to file with the SEC a request for acceleration of effectiveness of a Registration Statement within three Trading Days after the date the Company learns that no review of such Registration Statement will be made by the staff of the SEC or that the staff of the SEC has no further comments on such Registration Statement, as the case may be, or any such request for acceleration fails to request acceleration of such Registration Statement to a time and date not more than 48 hours after the submission of such request, 5 (iv)after the SEC Effective Date of any Registration Statement, sales cannot be made pursuant to such Registration Statement for any reason (including, without limitation, by reason of a stop order, any untrue statement of a material fact or omission of a material fact in such Registration Statement, or the Companys failure to update such Registration Statement), except to the extent permitted pursuant to Section 8(b)(5), (v)the Common Stock generally or the Registrable Securities specifically are not listed or included for quotation on a Trading Market, or (vi)the Company fails, refuses or is otherwise unable timely to issue and deliver to or upon the order of the Person entitled thereto Conversion Shares upon conversion of the Note or shares of Common Stock issuable upon conversion of any Other Note, Warrant Shares upon exercise of the Warrant or shares of Common Stock issuable upon exercise of any Other Warrant in accordance with the terms of the Warrant or any Other Warrant, as the case may be, as and when required under the Transaction Documents, in any such case within five Trading Days after the due date thereof in accordance with the Note, Other Note, Warrant or Other Warrant or the Company fails, refuses or is otherwise unable timely to transfer any Shares as and when required by the Transaction Documents. Payment Period means any period following the Closing Date during which any Payment Event occurs and is continuing. Person means any natural person, corporation, partnership, limited liability company, trust, incorporated organization, unincorporated association or similar entity or any government, governmental agency or political subdivision. Placement Agent means Roth Capital Partners. Pledge and Security Agreement means the Pledge and Security Agreement from the Company to the Collateral Agent in the form attached as Annex IV. Pro Rata Share means with respect to each capital raising transaction to which Section 5(j) applies an amount equal to the product obtained by multiplying (x) an amount equal to one-half of the securities being issued in such capital raising transaction times (y) a fraction of which the numerator is the sum of (A) the total number of shares of Common Stock which would then be issuable upon conversion of the Note and upon exercise of the Warrant for cash plus (B) the number of outstanding Shares beneficially owned by the Buyer at the time the Pro Rata Share is being determined and the denominator is the sum of (C) the number of shares issuable upon conversion of the Note and the Other Notes at the time of original issuance thereof plus (D) the total number of shares of Common Stock issuable upon exercise of the Warrant and the Other Warrants for cash (in each case determined without regard to any limitation on conversion of exercise thereof), subject to adjustment of the amounts specified in the immediately preceding clauses (C) and (D) for stock splits, stock dividends and similar capital changes affecting the Common Stock that occur on or after the Closing Date and on or prior to the date Pro Rata Share is being determined. 6 Prospectus means the prospectus forming part of the Registration Statement at the time the Registration Statement is declared effective and any amendment or supplement thereto (including any information or documents incorporated therein by reference). PTO means the United States Patent and Trademark Office. Purchase Price means the purchase price for the Note set forth on the signature page of this Agreement. QIB means a qualified institutional buyer as defined in Rule 144A. Record means all pertinent financial and other records, pertinent corporate documents and properties of the Company subject to inspection for the purposes provided in Section 8(b)(9). register, registered, and registration refer to a registration effected by preparing and filing a Registration Statement or Statements in compliance with the 1933 Act and pursuant to Rule 415, and the declaration or ordering of effectiveness of such Registration Statement by the SEC. Registrable Securities means (1) the Shares, (2) if the Common Stock is changed, converted or exchanged by the Company or its successor, as the case may be, into any other stock or other securities on or after the date hereof, such other stock or other securities which are issued or issuable in respect of or in lieu of the Shares and (3) if any other securities are issued to holders of Common Stock (or such other shares or other securities into which or for which the Common Stock is so changed, converted or exchanged as described in the immediately preceding clause (2)) upon any reclassification, share combination, share subdivision, share dividend, merger, consolidation or similar transaction or event, such other securities which are issued or issuable in respect of or in lieu of the Shares. Registration Period means, with respect to each Registration Statement, the period from the SEC Effective Date for such Registration Statement, to the earlier of (A) the date which is five yearsafter the Closing Date or such date after which each Investor may sell all of its Registrable Securities without registration under the 1933 Act pursuant to Rule 144, free of any limitation on the volume of such securities which may be sold in any period) and (B) the date on which the Investors no longer own any Registrable Securities. Registration Statement means a registration statement on Form S-3 or such other form as may be available to the Company to be filed with the SEC under the 1933 Act relating to the Registrable Securities and which names any Investor as a selling stockholder. 7 Regulation D means Regulation D under the 1933 Act. Repurchase Event shall have the meaning to be provided or provided in the Note. Restricted Ownership Percentage shall have the meaning provided in Section 5(j)(2). Reverse Stock Split means a reverse split of the Common Stock of not less than one for each ten shares of Common Stock outstanding prior thereto. Rule 144 means Rule 144 promulgated under the 1933 Act or any other similar rule or regulation of the SEC that may at any time provide a safe harbor exemption from registration under the 1933 Act so as to permit a holder to sell securities of the Company to the public without registration under the 1933 Act. Rule 144A means Rule 144A under the 1933 Act or any successor rule thereto. SEC means the Securities and Exchange Commission. SEC Effective Date means, with respect to any Registration Statement, the date such Registration Statement is first declared effective by the SEC. SEC Filing Date means the date the Registration Statement is first filed with the SEC pursuant to Section 8. SEC Reports means the Companys (1) Annual Report on Form 10-K for the year ended December 31, 2005, (2) Quarterly Report on Form 10-Q for the quarter ended March 31, 2006,and (3) all other periodic and other reports filed by the Company with the SEC pursuant to the 1934 Act subsequent to December 31, 2005, and prior to the date hereof, in each case as filed with the SEC and including the information and documents (other than exhibits) incorporated therein by reference. Securities means, collectively, the Note, the Shares and the Warrant. Security Agreement means either or both of the Pledge and Security Agreement and the Patent and Trademark Security Agreement. Security Interest shall have the meaning to be provided or provided in each Security Agreement. Shares means the Conversion Shares and the Warrant Shares. Short Sales shall have the meaning provided in Rule 200 of Regulation SHO under the 1934 Act as in effect on the date of this Agreement (but shall not be deemed to include the location and/or reservation of borrowable shares of Common Stock). 8 Stockholder Approval shall have the meaning provided in Section 5(p). Stockholder Meeting shall have the meaning provided in Section 5(p). Strategic Issuance means the issuance by the Company for cash of Common Stock or Common Stock Equivalents in connection with a strategic alliance, collaboration, joint venture, partnership, manufacturing, marketing, distributing or similar arrangement of the Company with another Person which strategic alliance, collaboration, joint venture, partnership manufacturing, marketing, distributing or similar arrangement relates to the Companys business as conducted immediately prior thereto and which Person is engaged in a business similar or related to the business of the Company. Subsidiary means any corporation or other entity of which a majority of the capital stock or other ownership interests having ordinary voting power to elect a majority of the board of directors or other persons performing similar functions are at the time directly or indirectly owned by the Company. Trading Day means at any time a day on which any of a national securities exchange, Nasdaq, Nasdaq Capital Market or such other securities market as at such time constitutes the principal securities market for the Common Stock is open for general trading of securities. Trading Market means the AMEX, the Nasdaq, the Nasdaq Capital Market or the New York Stock Exchange, Inc. Transaction Documents means, collectively, this Agreement, the Security Agreement, the Securities, the Lockbox Agreement and the other agreements, instruments and documents contemplated hereby and thereby. Transaction Form 8-K shall have the meaning provided in Section 5(l). Violation means (i)any untrue statement or alleged untrue statement of a material fact contained in a Registration Statement or any post-effective amendment thereof or the omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, (ii)any untrue statement or alleged untrue statement of a material fact contained in any Prospectus (as amended or supplemented, if the Company files any amendment thereof or supplement thereto with the SEC) or the omission or alleged omission to state therein any material fact necessary to make the statements made therein, in light of the circumstances under which the statements therein were made, not misleading, 9 (iii)any violation or alleged violation by the Company of the 1933 Act, the 1934 Act, any state securities law or any rule or regulation under the 1933 Act, the 1934 Act or any state securities law, or (iv)any breach or alleged breach by the Company of any representation, warranty, covenant, agreement or other term of any of the Transaction Documents. Warrant means the Common Stock Purchase Warrant in the form attached hereto as Annex II. Warrant Shares means the shares of Common Stock and any other securities issuable upon exercise of the Warrant. 2.PURCHASE AND SALE; PURCHASE PRICE. (a)Purchase.
